Citation Nr: 0700362	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  03-34 885A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for a right (major) shoulder disorder, identified as 
post-operative residuals of right shoulder dislocation.

2.  Entitlement to a disability rating in excess of 20 
percent for a left (minor) shoulder disorder, identified as 
post-operative residuals of left shoulder dislocation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel

INTRODUCTION

The veteran served on active duty from June 1970 to April 
1972.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) of the St. Petersburg, Florida, which continued the 20 
percent disability ratings that had been assigned for post 
operative residuals of right and left shoulder dislocations 
effective from separation from service in 1972.  Jurisdiction 
of the veteran's case was subsequently transferred to the RO 
in Winston-Salem, North Carolina as a result of the veteran 
changing his state of residence.  By way of a June 2004 
rating decision, the RO assigned an increased rating to 30 
percent for the post operative residuals of a right shoulder 
dislocation. 

The veteran was scheduled for a hearing before the Board in 
January 2005, but failed to report.  He has not indicated 
that he wishes to have another hearing, nor has he provided a 
good cause reason for his failure to report.

In June 2005, the Board remanded these matters to the RO for 
further action.  After accomplishing the requested action to 
the extent possible, the RO continued the denial of each 
claim and returned these matters to the Board for further 
appellate consideration.

The Board notes that the RO addressed the veteran's claim for 
entitlement to a total rating due to individual 
unemployability in a June 2004 decision, which the veteran 
did not appeal.  Therefore, this issue is not before the 
Board.
 

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been completed.

2.  The veteran's right shoulder disability involves 
arthritis and tendonitis and is manifested by pain and 
limitation of motion of the right (major) arm to a point no 
worse than midway between the side and shoulder level; there 
is no evidence of ankylosis or impairment of the humerus or 
clavicle or scapula.  

3.  The veteran's left shoulder disability involves arthritis 
and tendonitis and is manifested by pain and limitation of 
motion of the left (minor) arm to a point no worse than 
midway between the side and shoulder level; there is no 
evidence of ankylosis or impairment of the humerus or 
clavicle or scapula.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for a right (major) shoulder disorder have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), 
Diagnostic Code 5201 (2006).

2.  The criteria for an evaluation in excess of 20 percent 
for a left (minor) shoulder disorder have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), 
Diagnostic Code 5201 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, by way of letters dated in September 2002 and 
June 2003 letter, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claims for increased ratings, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claims.  The claims 
were last readjudicated in August 2006 supplemental statement 
of the case.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post service medical 
records, the reports of recent VA examinations (July 2003 and 
June 2004), Social Security Administration records and lay 
statements provided by the veteran.  The veteran has not 
indicated that any additional pertinent records remain 
outstanding, nor has he indicated that his bilateral shoulder 
disabilities have grown worse since the last examination in 
June 2004.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence. There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for an 
increased rating, any question as to an appropriate effective 
date to be assigned is rendered moot.  Any error in the 
sequence of events or content of the notice is not shown to 
have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Factual Background

Service medical records reveal that the veteran was treated 
for recurrent dislocations of both shoulders and that he 
underwent surgical procedures on both the right and left 
shoulders.  Since the operations, his shoulder disabilities 
have caused pain, weakness and limitation in range of motion.  

In August 2002, VA received the veteran's claim for higher 
ratings.     

While VA outpatient treatment records dating from July 2002 
reveal treatment for complaints including bilateral shoulder 
pain, the majority of these records do not provide specific 
findings, including measurements of the range of motion of 
the veteran's shoulders, which may be used for evaluating the 
veteran's shoulder disabilities.

In July 2003, the veteran underwent VA compensation and 
pension examination to assess the shoulder disabilities.   
Physical examination revealed the following:  internal 
rotation was noted as "L2" bilaterally; external rotation 
was to 45 degrees on the right and 30 degrees on the left; 
forward flexion was to 140 degrees bilaterally; abduction was 
to 80 degrees bilaterally; and passive abduction to 90 
degrees bilaterally.  The examiner reported that the veteran 
had decreased external rotation of the arm and abduction more 
so on the left.  He had negative apprehension sign on 
examination.  He had 1 to 2+ sulcus sign on both shoulders.  
He was not cooperative with strength testing.  The examiner 
noted that the veteran demonstrated no effort with the 
biceps, triceps, rotator cuff, and even simple tests such as 
resisted abduction of the fingers.  July 2003 radiographs of 
the shoulders revealed residual postoperative changes at the 
glenoid on both sides.  No significant glenohumeral arthritic 
changes were noted on either side.  The examiner's impression 
was history of bilateral recurrent shoulder dislocations and 
subsequent anterior shoulder stabilization procedures.  The 
examiner noted that shoulder strength was not measurable 
because the veteran was not cooperative on examination.

On VA compensation and pension examination in June 2004, the 
veteran reported complaints of bilateral shoulder pain and 
dysfunction.  He noted that he was unable to do activities 
elevating his arms above the shoulder level.  He reported 
recurrent subluxation and instability on the right and slight 
apprehension on the left.  The veteran did not have any 
recent surgeries or injections involving the shoulders.  He 
reported intermittent swelling of the shoulders with 
increased activity and difficulty lifting heavy objects.  
Physical examination revealed that the veteran had tenderness 
to palpation over the acromioclavicular joints bilaterally, 
right greater than the left.  He had tenderness to palpation 
of the right biceps tendon.  Range of motion testing showed 
that the veteran had forward flexion of each arm to 100 
degrees and active abduction of each to 85 degrees.  
Additionally, on active internal rotation, he was able to 
reach only to the top of his buttocks, bilaterally.  
Passively, his external rotation with his elbows at his side 
was to 30 degrees bilaterally.  With shoulders abducted to 85 
degrees, he had external and internal rotation to 70 degrees 
bilaterally.  The veteran had bilateral crepitus, right 
greater than the left.  Passively, the examiner was able to 
forward flex the veteran's shoulders to approximately 160 
degrees while lying down.  He had slight apprehension on the 
right with a positive relocation test.  He had negative 
sulcus signs bilaterally.  He had mild pain with resistant 
testing of his supraspinatus on the right and left, and pain 
of the biceps with resisted supination.  X-ray studies of the 
shoulders revealed no acute fractures or dislocations.  There 
was moderate narrowing of the acromioclavicular joint spaces 
bilaterally.  There was mild osteophytic spurring seen as 
well.  Mild degenerative changes of the glenoid labrum were 
seen on the left and moderate degenerative changes of the 
glenoid head and labrum on the right.  No evidence of 
dislocation was seen.  The examiner assessed bilateral 
glenohumeral and acromioclavicular joint arthritis with 
associated rotator cuff tendonitis following anterior 
shoulder stabilization surgeries.  The left shoulder 
displayed residual arthritic pain, and the veteran had active 
motion losses.

The RO received numerous records from the Social Security 
Administration (SSA) in February 2006.  These records 
revealed that in May 2004, the veteran was granted SSA 
disability benefits, effective July 2003, due to a disorder 
unrelated to his service-connected bilateral shoulder 
disorder.  

General Legal Criteria and Analysis

The RO has currently evaluated the veteran's right (major) 
shoulder disorder as 30 percent disabling, and the left 
(minor) shoulder disorder as 20 percent disabling under 38 
C.F.R. § 4.71a, Diagnostic Code 5202 (for evaluating 
impairment of the humerus with recurrent dislocation of the 
scapulohumeral joint).  The veteran seeks higher ratings.

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2006). Other applicable, general policy 
considerations include the following: interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability (see 38 C.F.R. § 4.2); resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant (see 38 C.F.R. 
§ 4.3); assigning the higher of two ratings when there is a 
question as to which of two evaluations apply, and the 
disability picture more nearly approximates the criteria for 
the next higher rating (see 38 C.F.R. § 4.7); and, evaluating 
functional impairment on the basis of lack of usefulness, and 
the effects of the disabilities upon the person's ordinary 
activity (see 38 C.F.R. § 4.10).  See also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40. Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, while 
he may be competent to report his symptoms, his assertions as 
to diagnoses cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

The medical evidence of record shows that the veteran's 
service-connected right and left shoulder disorders involve 
arthritis and tendonitis and are manifested by pain and 
limitation of motion of the right and left arm to a point no 
worse than midway between the side and shoulder level; there 
is no evidence of ankylosis or impairment (including 
dislocation) of the humerus or clavicle or scapula.  

Traumatic arthritis is rated under Diagnostic Code 5010 based 
on the criteria contained in Diagnostic Code 5003.  38 C.F.R. 
§ 4.71 (2006).  Under Diagnostic Code 5003, degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved. 

Limitation of motion of the shoulder is evaluated under 
Diagnostic Code 5201.  This code provides for a 20 percent 
evaluation for limitation of motion of the major or minor arm 
when motion is possible to the shoulder level.  Limitation of 
motion to midway between the side and shoulder level warrants 
a 30 percent evaluation for the major shoulder, and a 20 
percent evaluation for the minor shoulder.  Limitation of 
motion to 25 degrees from the side warrants a 40 percent 
evaluation for the major shoulder, and 30 percent for the 
minor shoulder.  38 C.F.R. § 4.71a, Code 5201.

The normal range of motion of the shoulder is forward 
elevation (flexion) to 180 degrees; abduction to 180 degrees, 
external rotation to 90 degrees and internal rotation to 90 
degrees.  38 C.F.R. § 4.71, Plate I.  The Board further notes 
that, under the laws administered by VA, a distinction is 
made between major (dominant) and minor upper extremities for 
rating purposes.  In the instant case, the veteran's right 
shoulder is considered the major upper extremity.

On review of the objective medical findings reported on VA 
examination, the Board finds that the veteran has 
consistently been able to raise his arm to near or above the 
shoulder level.  Specifically, on the most recent VA 
examination in June 2004, physical examination revealed that 
the veteran had range of motion on forward flexion of both 
arms to 100 degrees and on active abduction of both arms to 
85 degrees.  On examination in July 2003, forward flexion was 
found to be to 140 degrees bilaterally and abduction was to 
80 degrees for each shoulder.  Such range of motion is at or 
near the shoulder level, and clearly does not warrant a 
rating in excess of 30 percent for the right (major) shoulder 
or a rating in excess of 20 percent for the left (minor) 
shoulder.  See 38 C.F.R. § 4.71a, Code 5201.  Without 
objective medical evidence showing limitation of motion of 
either arm to 25 degrees from the side, increased ratings are 
not warranted for either the left or right shoulders under 
Code 5201.

As a general matter, in evaluating musculoskeletal 
disabilities, the VA must determine whether the joints in 
question exhibit weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups, or when the joints are 
used repeatedly over a period of time.  See DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45.  
Here, however, higher ratings are not warranted even 
considering the factors involved in DeLuca analysis.  The 
veteran enjoys bilateral range of motion of the arms to the 
near the shoulder level - far from the limitation of motion 
required for increased ratings for either the left or right 
shoulder.  The evidence simply does not establish that the 
veteran's limitation of motion, even with consideration of 
his complaints of pain and weakness, comes anywhere near a 
finding of motion limited to 25 degrees from the side so as 
to warrant a 40 percent rating for the right (major) arm or a 
30 percent rating for the left (minor) arm.  See DeLuca, 
supra.

In the instant case, the Board finds that the veteran does 
not meet or nearly approximate the criteria for a rating in 
excess of 30 percent for his service-connected right shoulder 
condition or in excess of 20 percent for his service-
connected left shoulder condition.  While the RO has utilized 
Diagnostic Code 5202 to rate the veteran's shoulder 
disabilities, the Board finds this Code to be inapplicable.  
Diagnostic Code 5202 involves evaluation of impairment of the 
humerus, including malunion, recurrent dislocation, fibrous 
union, nonunion, or loss of the head of the humerus.  The 
record does not reflect that the veteran has ever had 
malunion, fibrous union, nonunion, or loss of the head of the 
humerus.  While the veteran has had a history of recurrent 
dislocations, he does not currently have such a problem with 
either shoulder.  On VA examination in June 2004, the 
examiner specifically found that no evidence of dislocation 
was seen.  Thus, in the absence of any impairment of the 
right or left humerus, higher ratings are not possible under 
Diagnostic Code 5202.

The Board also points out that there is no evidence of 
ankylosis of scapulohumeral articulation or impairment of the 
scapula on either the right or the left side.  As such, 
Diagnostic Codes 5200 and 5203 are, likewise, not applicable 
for evaluating the veteran's service-connected left and right 
shoulder disabilities.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims for increase, that doctrine is not 
applicable in the instant appeal.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

Extra-schedular Consideration

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  There is no showing that either shoulder 
disability has necessitated frequent periods of 
hospitalization or resulted in functional impairment not 
contemplated by the applicable schedular criteria.  In sum, 
there is no indication in the record that the average 
industrial impairment from either disability would be in 
excess of that contemplated by the assigned rating.  
Therefore, the Board has concluded that referral of this case 
for extra-schedular consideration is not warranted.


ORDER

A disability rating in excess of 30 percent for the right 
shoulder disorder is denied.

A disability rating in excess of 20 percent for the left 
shoulder disorder is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


